DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 23-42 are pending.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 23-42 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Beginning at page 5, the applicant argues against the examiner’s position with respect to original presentation.  The examiner disagrees, but has chosen to examine all claims in the interest of compact prosecution and in recognition of counsel’s extensive efforts. 
Beginning at page 7, the applicant argues cancelled claim 1 as analogous to current claim 23, and contends that Cooley does not disclose receiving power from a power source at a first power level that is lower than a power requirement of a first tool in the toolstring, and outputting power to the one or more tools within the tool string at a second power level that is at or above the requirement of the first tool in the toolstring.  The examiner respectfully disagrees and notes at least Fig. 5, in conjunction with paragraphs [0234] and [0235], wherein Cooley discloses receiving a lower level of power from a source 51 and outputting a higher level of power to a load, i.e., a tool, e.g., a logging instrument 10, the system thereby boosting the power before outputting to the tool.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27, 30, 31, 36-38, and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 27  An unlimited energy storage capacity for the first ESD is claimed which is an open-ended range that would include an unbounded upper limit storage capacity.  Therefore it encompasses storage capacity that cannot reasonably be possible in the present invention.  To make a point through hyperbole the present application does not provide full enablement for a storage capacity of one million megajoules.  The specification does not show that the knowledge of a person of ordinary skill in the art at the time of filing would have been able to achieve such a storage capacity greatly exceeding one kilojoule without undue experimentation, even though these amounts are encompassed in the claimed range.  MPEP 2164.06(a).
Claims 30 and 31  A peak output power of at least 100 watts or one kilowatt, is respectively claimed, both being open-ended ranges that would include an unbounded upper limit peak output power.  Therefore each claim encompasses peak output power that cannot reasonably be possible in the present invention.  To make a point through hyperbole the present application does not provide full enablement for peak output power of one million megawatts.  The specification does not show that the knowledge of a person of ordinary skill in the art at the 
Claims 36 and 37  A volumetric power density of at least 50 kilowatts per liter or 100 kilowatts per liter, is respectively claimed, both being open-ended ranges that would include an unbounded upper limit volumetric power density.  Therefore each claim encompasses volumetric power density that cannot reasonably be possible in the present invention.  To make a point through hyperbole the present application does not provide full enablement for volumetric power density of one million megawatts per liter.  The specification does not show that the knowledge of a person of ordinary skill in the art at the time of filing would have been able to achieve such a volumetric power density greatly exceeding 50 kilowatts per liter or 100 kilowatts per liter without undue experimentation, even though these amounts are encompassed in the claimed range.  MPEP 2164.06(a).  Claim 38 depends from claim 37.
Claim 38  Operating the ultracapacitor at an unlimited temperature is claimed which is an open-ended range that would include an unbounded upper limit temperature.  Therefore the claim encompasses temperatures that cannot reasonably be possible in the present invention.  To make a point through hyperbole the present application does not provide full enablement for operating at 1000 degrees Celsius.  The specification does not show that the knowledge of a person of ordinary skill in the art at the time of filing would have been able to achieve such an operating temperature greatly exceeding above 210 degrees Celsius without undue experimentation, even though these amounts are encompassed in the claimed range.  MPEP 2164.06(a).  Similarly, the recitations “at least 10,000 charge/discharge cycles,” “at least 0.5 volt” ESR “less than about 100 percent,” and capacitance decrease of “less than about 10 percent,” are open-ended ranges that would include either an unbounded upper limit number 
Claim 41  Operating the second ESD at an unlimited temperature is claimed which is an open-ended range that would include an unbounded upper limit temperature.  Therefore the claim encompasses temperatures that cannot reasonably be possible in the present invention.  To make a point through hyperbole the present application does not provide full enablement for operating at 1000 degrees Celsius.  The specification does not show that the knowledge of a person of ordinary skill in the art at the time of filing would have been able to achieve such an operating temperature greatly exceeding at or above 210 degrees Celsius without undue experimentation, even though these amounts are encompassed in the claimed range.  MPEP 2164.06(a).


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 23  This claim is vague in that operating the first ESD at an unlimited temperature would include an unbounded upper limit temperature.  Additionally, the claim recites “a first tool in the toolstring” in the fourth sub-paragraph and also recites “one or more tools within the toolstring” in the first sub-paragraph, making it unclear whether the first tool is included in the one or more tools. The following is suggested: “requirement of a first tool of the one or more tools in the toolstring”.  Claims 24-42 depend from claim 23.  
Claim 27  This claim is vague in that an unlimited storage capacity for the first ESD would include an unbounded upper limit storage capacity.
Claims 30 and 31  These claims are vague in that peak output power of at least 100 watts or one kilowatt, is respectively claimed, both including an unbounded upper limit peak output power. 
Claims 36 and 37  These claims are vague in that volumetric power density of at least 50 kilowatts per liter or 100 kilowatts per liter, is respectively claimed, both including an unbounded upper limit volumetric power density.  Claim 38 depends from claim 36.
Claim 38  This claim is vague in that an unlimited operating temperature for the ultracapacitor would include an unbounded upper limit operating temperature.  Additionally, this claim is vague in that the recitations “at least 10,000 charge/discharge cycles,” “at least 0.5 volt” ESR “less than about 100 percent,” and capacitance decrease of “less than about 10 percent,” are open-ended ranges that would include either an unbounded upper limit number of cycles or amount of voltage or would include either an infinitesimally small ESR increase or capacitance decrease.  Additionally, it is unclear whether the ESR is cumulative after the end of 
Claim 41  This claim is vague in that an unlimited operating temperature for the second ESD would include an unbounded upper limit operating temperature.  Additionally, the claim each recites providing power from the second ESD to one or more instruments and then recites providing second ESD power to a second tool, rendering the claim indefinite in that it is unclear whether the second tool is intended to be one of the one or more instruments or to be excluded from the one or more instruments.  It is suggested that an amendment with changes analogous to those suggested for claim 23 would overcome this rejection.  It should be noted that the Cooley reference uses instruments and tools as interchangeable terms (for example at para. 0100), confirming there is no distinction between a tool and an instrument, which are also not defined distinctively in the specification. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 32, 33, 38, and 41 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 32  The operational temperature range equals the range of claim 23, thus this claim does not further limit the subject matter of the claim upon which it depends.
Claim 33  The operational temperature range is broader than the range of claim 23, thus this claim fails to include all the limitations of the claim upon which it depends.
Claim 38  The operational temperature range is broader than the range of claim 23, thus this claim fails to include all the limitations of the claim upon which it depends.
Claim 41  The operational temperature range is broader than the range of claim 23, thus this claim fails to include all the limitations of the claim upon which it depends.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-37 and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Cooley et al. (US20120268074) [Cooley], in view of Stuart-Bruges (US20120273271).
Claim 23  Cooley discloses a downhole power system 16 [Figs. 1-3,9,19,20; abstract; para. 0047,0048,0050,0056] comprising: 
a first rechargeable energy storage device (ESD) 30 [Figs. 4-9; para.0071; abstract], positioned within a toolstring 10,11,12,14 [Figs. 1-3; para. 0050,0052,0056,0057,0100] to provide power to one or more tools 13,15 [Figs. 1-3,9; para. 0052,0056,0057,0068,0100] within the toolstring; and
a controller 45 for controlling at least one of charging and discharging of the first ESD 30 [Figs. 9,19,20; para. 0131,0129,0130,0174].
wherein the first ESD is configured to be operable at a temperature of 210 degrees C. [para. 0009,0062,0140] to: 
receive power from a power source 51 [Fig. 9; e.g., a downhole battery, wireline, or downhole generator; para. 0065,0099] at a first power level that is lower than a power requirement of a first tool 13,15 [Figs. 1-3,9; para. 0052,0056,0057,0100; Cooley discloses multiple tools, such that “a first tool” may be a different tool than those included in the above “one or more instruments’] in the toolstring, and 
output power to the one or more tools at a second power level that is at or above the requirement of the first tool in the toolstring [when an HTRESD ultracapacitor 30,42 is used in the power system 16 the received power is boosted before output to the consumer tool, thus the ultracapacitor is receiving at a power level less than needed for the consumer tool and outputting at or above the consumer tool requirement; para. 0229; Fig. 5]; and
wherein the power system is coupled to a DC motor drive circuit [para. 0117,0058,0100,0105,0144,0192], and a load of the DC motor drive circuit comprises a motor [e.g., the MWD motor drive mud pulser; para. 0192].
Cooley does not explicitly disclose that the motor, e.g., in the MWD motor drive mud pulser, is a brushless DC motor.
Stuart-Bruges discloses using a brushless DC motor 5a for a MWD motor drive mud pulser 10 [Figs. 1,3; para 0032,0027; abstract].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the MWD motor drive mud pulser of Cooley to utilize the brushless DC motor of Stuart-Bruges.  This would have achieved the predictable result that a motor known to be satisfactory for MWD motor drive mud pulsers would be available to the operator.
Claim 24  Cooley, as modified with respect to claim 23, discloses that the ESD receives power from the power source through a tool string power bus configured to provide power to one or more tools in the toolstring [the controller 45 charges the ESD 30,42, the controller 45 communicating power, e.g., for that purpose, through various circuits (at least circuits 62 and EMS-91; para. 0197,0200,0129; Figs. 9,19-22), the controller including or utilizing buses (at least  95,97 in Fig. 9 and 70 in Fig. 22) and further discloses the numerous bus configurations and involved circuits (para. 0207-02100, para. 0129,0130,0137) used for controller purposes]. 
Claim 25  Cooley, as modified with respect to claim 24, discloses that the first tool comprises at least one selected from the list consisting of: a nuclear magnetic resonance tool, a [all are listed in para. 0100].
Claim 26  Cooley, as modified with respect to claim 24, discloses an ESD having an energy storage capacity in the range of 0.01 joules to 100 megajoules of energy [claim 23] and otherwise discloses all the limitations of claim 26, but does not explicitly disclose an energy storage capacity range of 100 joules to 100 kilojoules of energy.  
In a case where the claimed range lies inside the range disclosed by the prior art a prima facie case of obviousness exists.  MPEP 2144.05, Section I, citing In re Wertheim, 541 F. 2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Accordingly, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the Cooley ESD for the 100 joules to 100 kilojoules of energy range of claim 26. 
Claim 27  Cooley, as modified with respect to claim 26, discloses at Table 2 an ESD having an energy storage capacity of at least one kilojoule [one kilojoule is within the Cooley range of 0.01 joules to 100 megajoules], and otherwise discloses all the limitations of claim 27, but does not explicitly disclose an energy storage capacity range of at least one kilojoule.
In a case where the claimed range overlaps or lies inside the range disclosed by the prior art a prima facie case of obviousness exists.  MPEP 2144.05, Section I, citing In re Wertheim, 541 F. 2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Accordingly, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the Cooley ESD for the at least one kilojoule range of claim 27.
Claim 28  Cooley, as modified with respect to claim 26, discloses at Table 2 an ESD having an output power in the range of 2.5 volts to 100 volts and otherwise discloses all the 
In a case where the claimed range overlaps or lies inside the range disclosed by the prior art a prima facie case of obviousness exists.  MPEP 2144.05, Section I, citing In re Wertheim, 541 F. 2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Accordingly, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the Cooley ESD for the 30 volts to 200 volts range of claim 28. 
Claim 29  Cooley, as modified with respect to claim 26, discloses at Table 2 an ESD having an output power in the range of 0.25 watts [100 milliamps x 2.5 volts] to 40 kilowatts [400 amps x 100 volts] and otherwise discloses all the limitations of claim 29, but does not explicitly disclose an output power range of an output power in the range of 50 watts to about 100 kilowatts.  
In a case where the claimed range overlaps or lies inside the range disclosed by the prior art a prima facie case of obviousness exists.  MPEP 2144.05, Section I, citing In re Wertheim, 541 F. 2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Accordingly, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the Cooley ESD for the 50 watts to about 100 kilowatts range of claim 29.
Claim 30  Cooley, as modified with respect to claim 29, discloses an ESD having a peak output power of at least 100 watts [100 watts is within the Cooley Table 2 range of 0.1 watts to 10 megawatts], and otherwise discloses all the limitations of claim 30, but does not explicitly disclose a peak output power of at least 100 watts.
In re Wertheim, 541 F. 2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Accordingly, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the Cooley ESD for the at least 100 watts of claim 30.
Claim 31  Cooley, as modified with respect to claim 29, discloses an ESD having a peak output power of at least one kilowatt [one kilowatt is within the Cooley Table 2 range of 0.1 watts to 10 megawatts], and otherwise discloses all the limitations of claim 31, but does not explicitly disclose a peak output power of at least one kilowatt.
In a case where the claimed range overlaps or lies inside the range disclosed by the prior art a prima facie case of obviousness exists.  MPEP 2144.05, Section I, citing In re Wertheim, 541 F. 2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Accordingly, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the Cooley ESD for the at least one kilowatt range of claim 31.
Claim 32  Cooley, as modified with respect to claim 29, discloses that the first ESD has an operational temperature range of -40 degrees Celsius to 210 degrees Celsius [para. 0009,0062,0140]. 
Claim 33  Cooley, as modified with respect to claim 29, discloses that the first ESD has an operational temperature range of -40 degrees Celsius to 250 degrees Celsius [para. 0062,0140]. 
Claim 34  Cooley, as modified with respect to claim 29, discloses that the first ESD comprises a high temperature rechargeable energy storage device (HTRESD) [the Cooley ESD 30 is an energy storage device that works at high temperatures, the current application indicating that typical high temperature ambient temperatures range from plus 60 degrees Celsius to plus 210 degrees Celsius, this entire range being covered by the Cooley ESD]. 
Claim 35  Cooley, as modified with respect to claim 34, discloses that the HTRESD is an ultracapacitor [para. 0062-0066]. 
Claim 36  Cooley, as modified with respect to claim 35, discloses at Table 2 an ESD having a volumetric power density of 0.01 kilowatts/liter [0.0001 kilowatt / 0.01L] to 333.33 kilowatts/liter [10000 kilowatts / 30 liters] and otherwise discloses all the limitations of claim 36, but does not explicitly disclose that the ultracapacitor has a volumetric power density of at least 50 kilowatts/liter.  
In a case where the claimed range overlaps or lies inside the range disclosed by the prior art a prima facie case of obviousness exists.  MPEP 2144.05, Section I, citing In re Wertheim, 541 F. 2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Accordingly, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the Cooley ultracapacitor for the at least 50 kilowatts/liter range of claim 36. 
Claim 37  Cooley, as modified with respect to claim 35, discloses at Table 2 an ESD having a volumetric power density of 0.01 kilowatts/liter [0.0001 kilowatt / 0.01L] to 333.33 kilowatts/liter [10000 kilowatts / 30 liters] and otherwise discloses all the limitations of claim 37, but does not explicitly disclose that the ultracapacitor has a volumetric power density of at least 100 kilowatts/liter.  
In a case where the claimed range overlaps or lies inside the range disclosed by the prior art a prima facie case of obviousness exists.  MPEP 2144.05, Section I, citing In re Wertheim, 541 F. 2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 
Claim 39  Cooley, as modified with respect to claim 23, discloses that the first ESD is located adjacent to the first tool in the toolstring [Figs. 1-3, 19,20]. 
Claim 40  Cooley, as modified with respect to claim 23, discloses that the power source comprises a downhole generator 51 [Fig. 9; e.g., a downhole battery, wireline, or downhole generator; para. 0065,0099]. 
Claim 41  Cooley, as discussed with respect to claim 23, otherwise discloses all the limitations of claim 23, but does not explicitly disclose a second ESD positioned within a toolstring to provide power to one or more instruments within the toolstring; wherein the second ESD is configured operate at temperatures at or above 210 degrees C. to: receive power from a power source at a first power level that is lower than a power requirement of a second tool in the toolstring, and output power to the tool at a second power level that is at or above the requirement of the second tool in the toolstring.  However, Cooley discloses at para. 0239 that “a rechargeable energy storage” in claim 23 includes a plurality.  It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have provided an analogous configuration for the Cooley second ESD for use with a second tool, since Cooley already discloses circuits for enabling a myriad of options with regard to various downhole components, functions and “value added” capabilities beyond the mere requirements of a single tool [e.g., 62; Figs.19-22,9; para. 0200-0207].  This would have achieved the predictable result that a second tool having a different actuation/operation power requirement could be simultaneously served by the second ESD while the first tool was being served by the first ESD.
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 42  Cooley, as modified with respect to claim 23, discloses a modular signal interface device ("MSID") module for controlling at least one of the power provided to a downhole tool connected to the downhole power system [para. 0197] and the charge-discharge cycles of the first ESD [para. 0197], wherein the MSID is adapted to connect to the power source [Figs. 19-24; e.g., the modular structure for the controller 45 and related circuits 62; para. 0197-0204,0206,0189,0190]. 

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Cooley, in view of Stuart-Bruges, and further in view of Cooley et al. (US20130026978) [Cooley978].
Claim 38  Cooley, as modified with respect to claim 36, discloses, in general, that the Cooley ESD operates above 210 degrees Celsius [para. 0009,0062,0140], operates for 10,000 charge/discharge cycles [claim 33], and outputs a voltage of at least 0.5 volts [Table 2].  Cooley, as modified, also discloses voltage control, e.g., limiting and/or regulation voltage, using feedback control systems, etc. [para. 0116-0118].  Cooley also discloses a group of various materials, structures, etc., including a number of materials used for the electrolyte 36 in the ESD [Fig. 4; para. 0073,0082-0084].  Cooley otherwise discloses all additional limitations of claim 38, but does not explicitly disclose operation over a particular number of charge/discharge cycles [10,000] while outputting at a particular minimum output voltage [0.5 volts] while operating at a minimum particular temperature [210 degrees Celsius], while exhibiting an increase in equivalent series resistance (ESR) or less than about 100% and a decrease in capacitance of less than about 10% [this measurable and testable performance capability will be referred to as the “Claim 38 Results”].
10,12 for downhole application [Figs. 1,2; abstract] using the same ultracapacitor structure [Cooley978 Fig. 3] as the Cooley ultracapacitor [Fig. 4; compare both to the present application structure at Fig. 3], as well as additional materials, structures, etc., including a number of electrolyte materials [Cooley978 Fig. 4; Table 1; para. 0086-0098], the total of the Cooley and Cooley978 electrolyte materials overlapping, in large part, the electrolyte materials of the present application.
Both Cooley and Cooley978 indicate that it is well known in the art, for all purposes but specifically in the context of "post-cycling capacity", to define embodiments from the disclosures using a particular electrode material and a particular electrolyte for a particular operational temperature range, for an operation having a particular post-cycling capacity value [Cooley para. 0242; Cooley978 para. 0320], while also suggesting that “other combinations of articles, components, conditions, and/or methods can be specifically selected from among variables listed herein to define other embodiments”. 
Absent further information (necessarily by an expert) as to the inability of a person of ordinary skill in the art to achieve the Claim 38 Results having the articles, components, conditions and methods of Cooley and Cooley978 for making the combinations suggested by both references ( in other words, identifying differences between the articles, components, conditions and methods of Cooley and Cooley978 and those of the present application that exclusively enable the present invention to achieve the Claim 38 Results), it appears that having the Cooley and Cooley978 disclosures would enable a person of ordinary skill in the art seeking to improve an HTRESD with respect to ESR and capacitance to achieve the Claim 38 Results.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the “articles, components, conditions, and/or methods”, e.g., the collective electrolyte materials and structures of Cooley KSR Int’l Co. v. Teleflex, Inc., 550 U.S. __, 82 USPQ2d 1385 (2007).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820. The examiner can normally be reached 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached at 469-295-9225. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676